Citation Nr: 0929311	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from May 1959 to April 
1963.  

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) on appeal from a July 2005 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, the Veteran originally requested that he be 
afforded a Travel Board hearing (a BVA hearing at a local VA 
office before a member of the Board).  He later cancelled 
this hearing by letter dated in June 2007 and requested a 
"DRO" (Decision Review Officer) process at the RO.  In an 
associated statement, the Veteran stated further that he did 
not wish to be scheduled for any hearings at that time, and 
that he wanted his appeal continued and his case forwarded to 
the Board in Washington, D.C.  By RO letter dated in August 
2007, the Veteran was notified that his Travel Board hearing 
had been cancelled.  In response, in October 2007, 
correspondence was received from the Veteran in which he 
stated that he thought that he was cancelling a hearing to be 
held in Washington, D.C., and it was in error that the Travel 
Board hearing was cancelled.  He requested a "DRO hearing."  
Based on the substance of his letter, the Board interpreted 
this request as a hearing to be held at the RO before a 
Veterans Law Judge (a Travel Board hearing) rather than a 
hearing before a Decision Review Officer.  In an August 2009 
letter, the Board ruled favorably on his motion for a new 
Travel Board hearing.  The Board emphasizes to the Veteran 
that this hearing will be held at the RO and not in 
Washington, D.C.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The Veteran should be scheduled for a Travel 
Board hearing at the RO in connection with 
this appeal.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

